Motion GRANTED and Order filed February 15, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00104-CV
                                   ____________

                        IN RE AMY MCPEAK, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               300th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 88736-F

                                     ORDER

      On February 8, 2017, relator Amy McPeak, filed a petition for writ of
mandamus asking this court to order the Honorable Kenneth Randall Hufstetler,
Judge of the 300th District Court, in Brazoria County, Texas, to set aside his “Order
on Respondent’s Opposed Request to Modify and/or for Additional Temporary
Orders” dated January 19, 2017, entered in trial court number 88736-F.

                                         1
      Relator has also filed a motion asking this court to stay proceedings in the trial
court pending a decision on the petition for writ of mandamus. See Tex. R. App. P.
52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the provision in the Agreed Temporary Orders signed on
November 22, 2016, which requires relocation of the children and that the children
be turned over to the father’s possession, STAYED until a final decision by this
court on relator’s petition for writ of mandamus, or until further order of this court.

      Additionally, the court requests James McPeak, the real party-in-interest, to
file a response to the petition for writ of mandamus on or before February 28, 2017.
See Tex. R. App. P. 52.4.

      Additionally, we ORDER relator to comply with Texas Rule of Appellate
Procedure 9.9 by redacting the names of the children from the reporter’s record
(appendix, Exhibit J) and refiling her petition for writ of mandamus and appendix.
See Tex. R. App. P. 9.9.

                                               PER CURIAM


Panel consists of Justices Christopher, Busby, and Jewell.




                                           2